          Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 1 of 19




                                                        U.S. Department of Justice

                                                        Carmen M. Ortiz
                                                        United States Attorney
                                                        District ofMassachusetts


Main Reception: (617) 748-3100                          John Joseph Moakley United States Courthouse
                                                        I Courthouse Way
                                                        Suite 9200
                                                        Boston, Massachusetts 02210



                                                        October 21, 2010

Geoffrey E. Hobart
Matthew J. O'Connor
Covington & Burling LLP
1201 Pennsylvania Avenue, NW
Washington, DC 20004-2401

         Re:       United States v. GlaxoSmithKline LLC

Dear Counsel:

        This letter ("Side Letter Agreement") will confirm that, in exchange for full performance
of the Plea Agreement entered into by and among the United States of America, acting through
the United States Attorney for the District of Massachusetts ("U.S. Attorney") and the
Department of Justice (collectively referred to as "the United States") and your client, SB
Pharmco Puerto Rico, Inc. ("SB Pharmco"), a copy of which pleaagreement is attached hereto as
Exhibit One, and in exchange for certain other promises made herein between and among the
United States and your client, GlaxoSmithKline LLC (GlaxoSmithKline LLC, its parent,
GlaxoSmithKline plc, their direct and indirect subsidiaries and their successors will be referred to
as "GlaxoSmithKline"), the United States and GlaxoSmithKline hereby agree as follows:

         1.        No Criminal Prosecution of GlaxoSmithKline

        The United States hereby declines prosecution of GlaxoSmithKline LLC,
GlaxoSmithKline plc or any of their direct or indirect subsidiaries ( other than SB Pharmco as set
forth in the Information) for conduct by or attributable to GlaxoSmithKline or any of its
subsidiaries that:

         (a)       falls within the scope of the Information to which SB Pharmco is pleading guilty;
                   or


                                                                                      EXHIBIT
       Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 2 of 19




October 21, 2010
Page2

         (b)   was either the subject of the grand jury investigation in the District of
Massachusetts, or was known to the United States Attorney's Office for the District of
Massachusetts or the Office of Consumer Litigation of the Department of Justice prior to the date
of this agreement, relating to:

               (i)     the production, manufacturing, processing, packing, and/or holding of
                       drugs at SB Phannco's Cidra, Puerto Rico manufacturing facility between
                       the years 2001 and 2005; or

               (ii)    conduct, communications and reporting regarding the Food and Drug
                       Administration's oversight, regulatory inspections and actions regarding
                       the Cidra, Puerto Rico manufacturing facility between the years 2001 and
                       2005.

        The United States does not decline criminal prosecution of GlaxoSmithKline or any of
GlaxoSmithK.line's related entities for any other conduct beyond that set forth above. Without
limitation, for the drugs manufactured at Cidra, this release expressly does not extend to any
conduct relating to post-marketing studies or analyses; marketing or promotion; or conduct,
communications and/or reporting to the FDA or physicians or customers regarding the safety,
efficacy, and/or recommended uses of the drugs concerning issues other than manufacturing,
processing, packing and/or holding of the drugsat Cidra.

       This Side Letter Agreement is not intended to and does not affect the criminal liability of
any individual.

         It is understood among the parties to this Side Letter Agreement that the United States'
promise not to prosecute GlaxoSmithKline is dependent upon and subject to SB Phannco
fulfilling its material obligations in the Plea Agreement and GlaxoSmithKline fulfilling its
material obligations both herein and in the related Civil Settiement Agreement attached hereto as
Exhibit Two. If SB Phannco does not fulfill its material obligations in the Plea Agreement
and/or GlaxoSmithKline does not fulfill its material obligations both herein and in the related
Civil Settlement Agreement, GlaxoSmithKline agrees to waive any defenses regarding pre-
indictment delay, statute of limitations, or Speedy Trial Act with respect to any and all criminal
charges that could have been timely brought or pursued as of the date of this letter, as set forth
above.

       2.      Cooperation of GlaxoSmithKline

       GlaxoSmithKline shall cooperate completely and truthfully in any trial or other
proceeding arising out of any ongoing civil, criminal or administrative investigation of its current
and former officers, agents, and employees and customers in connection with matters described
         Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 3 of 19




October 21, 2010
Page3

in Paragraph One. GlaxeSmithkline shall make reasonable efforts to facilitate access to, and to
encourage the cooperation of, its current and former officers, agents, and employees for
interviews sought by law enforcement agents, upon request and reasonable notice in connection
with the matters described in Paragraph One. GlaxoSmithKline shall also take reasonable
measures to encourage its current and former officers, agents, and employees to testify truthfully
and completely before any grand jury, and at any trial or other hearing, at which they are
requested to do so by any government entity in connection with matters described in Paragraph
One.

        In addition, GiaxoSmithKline shall, in connection with matters described in Paragraph
One, promptly furnish to law enforcement agents, upon request, all documents and records in its
possession, custody or controi relating to the conduct that are within the scope of any ongoing
federal investigation, trial or other criminal proceeding, and that are not covered by the attorney-
client privilege or work product doctrine.

         Provided, however, notwithstanding any provision of this Agreement, that: (1)
'Glaxoflmithkline is not required to request of its current or former officers, agents, or employees
 that they forego seeking the advice of an attorney or that they act contrary to that advice; (2)
 GlaxoSmithKline is not required to take any action against its officers, agents, or employees for
 following their attorney's advice; and (3) GlaxoSmithKline is not required to waive any privilege
 or claim of work product protection except to the extent set forth in the succeeding paragraph.

         Gl~oSmithkline acknowledges that $J;l Pharmco expressly and unequivocally admits
that it knowingly, intentionally and willfully committed the crime charged in the Information and
is in fact guilty of that offense. GlaxoSmithKline agrees that it will not make statements
inconsistent with this explicit admission of guilt by SB Pharmco to the crime charged in the
Information.

       3.      Who Is B"ound By Agreement

        This letter agreement is binding upon the Attorney General of the United States, the
United States Department of Justice, including all United States Attorneys, except that this
agreement does not bind the Tax Division of the United States Department of Justice or the
Internal Revenue Service of the United States Department of the Treasury. This letter agreement
is binding on the Criminal Division of the United States Department of Justice, with the
exception of any investigations of GlaxoSmithKline that are or may be conducted in the future by
the Fraud Section of the Criminal Division regarding possible violations of the Foreign Corrupt
Practices Act and related offenses in connection with the sales and marketing of
GlaxoSmithKline's products to foreign customers. A copy of the letter to United States Attorney
Carmen M. Ortiz on behalf of the Assistant Attorney General, Criminal Division, Department of
Justice, authorizing this Side Letter Agreement is attached as Exhibit Three.
      Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 4 of 19




October 21, 2010
Page4

        It is expressly understood that this Side Letter Agreement will have no effect on state or
local prosecuting authorities, except as set forth in the civil settlement agreements between
GlaxoSmithKline and the various states.

       4.      Complete Agreement

        This Side Letter Agreement, the Plea Agreement with SB Phannco, the Civil Settlement
Agreement, and the Tolling Agreement between GlaxoSmithKline and the United States
Attorney dated May 3, 2010, are the complete and only agreements between the parties. No
promises, agreements or conditions have been entered into other than those set forth or referred
to in the above-identified documents. This agreement supersedes prior understandings, if any, of
the parties, whether written or oral. This agreement cannot be modified other thari in a written
memorandum signed by the parties or on the record in court.

       If this letter accurately reflects the agreement entered into between the United States and
GlaxoSmithKline LLC and if you are authorized to enter into this agreement on behalf of
GlaxoSmithKline LLC, please sign below and return the original of this letter to Assistant U.S.
Attorney Susan G. Winkler.

                                                     Very truly yours,




                                                     United States Attorney
                                                     District of Massachusetts



                                                     Susan G. Winkler



                                                     Shannon T. Kelley
                                                     Assistant U.S. Attorneys
                                                     District of Massachusetts
       Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 5 of 19




October 21, 2010
Page5

                                        TONY WEST
                                        ASSISTANT ATTORNEY GENERAL
                                        CIVIL DIVISION
                                        U.S. DEPARTMENT OF JUSTICE



                                        Mark L. Josephs
                                        Trial Attorney
                                        Office of Consumer Litigation
                                        U.S. Department of Justice
      Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 6 of 19




October 21, 2010
Page6

                        ACKNOWLEDGMENT OF AGREEMENT

       I am authorized to execute this Side Letter Agreement and the Civil Settlement
Agreement on behalf of GlaxoSmithKline LLC. GlaxoSmithKline LLC has been advised of the
contents of this Side Letter Agreement, the Civil Settlement Agreement, the Plea Agreement with
SB Phann.co, Inc., and the criminal Information charging SB Phann.co, Inc., and has discussed
                             am
them fully with its counsel. I    further authorized to acknowledge on behalf of
                                                                                                   ''
GlaxoSmithKline LLC, that these documents fully set forth the agreements made between              ';
GlaxoSmithKline, and the United States, and that no additional promises or representations have
been made to GlaxoSmithKline, by any officials of the United States Department of Justice in
connection with the disposition of this matter, other than those set forth in those documents.




                                           Elpidio Villarreal
                                           Senior Vice President, Global Litigation               J .
                                                                                                  l;
                                           GlaxoSmithKline LLC                                    I
                                                                                                  '     '

                                                                                                  iI •,
                                                                                                  '
                                                                                                  i '•

                                            Geoffrey E. Hobart, Esq.
                                            Matthew J. O'Connor, Esq.
                                            Covington & Burling LLP
                                            Counsel for Defendant
           Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 7 of 19




                                                        U.S. Department of Justice

                                                        Carmen M. Ortiz
                                                        United States Attorney
                                                        District ofMassachusetts


Main Reception: (617) 748-3100                          John Joseph Moa kley United States Courthouse
                                                        I Courthouse Way
                                                        Suite 9200
                                                        Boston, Massachusetts 02210


                                                        October 21, 2010

Geoffrey E. Hobart
Matthew J. O'Connor
Covington & Burling LLP
1201 Pennsylvania Avenue, NW
Washington, DC 20004-2401

         Re:       United States v. SB Phann.co Puerto Rico, Inc.

Dear Counsel:

        This letter sets forth the Agreement between the United States Attorney for the District of
Massachusetts ("the U.S. Attorney") and the United States Department of Justice (collectively,
the "United States") and your client, SB Phann.co Puerto Rico, Inc. (hereinafter "SB Pharmco''),
in the above-referenced case. The Agreement is as follows:

          1.       Change of Plea

        At the earliest practicable date SB Pharmco shall waive indictment and plead guilty to the
one-count Information attached hereto as Exhibit A. Count One of the Information charges that
from in or about March 2003 to October 2004, SB Phann.co introduced for delivery into
interstate commerce various quantities of adulterated drugs Pax.ii CR, Avandamet, Kytril, and
Bactroban in violation of21 U.S.C. §§ 33 l(a), 333(a)(2) and 35l(a)(2)(B). SB Phann.co
expressly and unequivocally admits that it committed these offenses and further admits that it
acted with the intent to defraud or mislead. Defendant expressly and unequivocally further
admits that it is in fact guilty of this offense, and agrees that it will not make any statements
inconsistent with this explicit admission. SB Phann.co agrees to waive venue, to waive any
applicable statutes of limitations, and to waive any legal or procedural defects in the Information.
       Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 8 of 19




       2.      Penalties

       SB Pharmco faces the following maximum penalties on Count One of the Information:

               a.      A fine of $500,000, or twice the gross gain derived from the offense or
                       twice the gross loss to a person other than the defendant, whichever is
                       greatest. See 18 V.S.C. §§ 3571(c)(5) and (d). Given SB Pharmco's gross
                       gain from its sales of Paxil CR, Avandamet, Kytril and Bactroban that
                       were deemed adulterated between March 2003 and October 2004 totaled
                       $98,834,224, the maximum possible fine in connection with this count is
                       $197,668,448.

               b.      A term of probation of not more than five (S) years. See 18 V.S.C. §
                       3561(c)(2);

               c.      Restitution to any victims of the offense. See 18 U.S.C. §§ 3556 and
                       3663;and

               d.      A mandatory special assessment of $400. See 18 U.S.C. § 3013 ..
                                                                                                      /
       3.      Sentencing Guidelines

       The parties agree that the fine provisions of the United States Sentencing Guidelines
  1
('U.S.S.G.") applicable to organizational defendants for felony violations of the Food, Drug, and
Cosmetic Act, see U.S.S.G. § 8C2.1, are calculated as follows, and that this calculation takes into
account SB Pharmco's conduct under 18 U.S.C. §§ 3553 and 3572:

               a.      The parties agree that the base fine is $98,834,224, which is the pecuniary
                       gain to the organization from the offense. See U.S.S.G. §§ 8C2.4(a),
                       8C2.3.

               b.      Pursuant to U.S.S.G. § 8C2.S, the culpability score is six (6), which is
                       determined as follows:

                       i.     Base culpability score is five (5) pursuant to U.S.S.G. § 8C2.5(a);

                       ii.    Add three (3) points pursuant to U.S.S.G. § 8C2.5(b)(2) in that the
                              organization had 200 or more employees and an individual within
                              high-level personnel of organization participated in, condoned, or
                              was willfully ignorant of the offense; and

                       111.   Deduct two (2) points pursuant to U.S.S.G. § 8C2.5(g)(2) in
                              recognition of SB Pharmco's full cooperation and clearly


                                                 2
        Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 9 of 19




                               demonstrated recognition and affirm ative acceptance of
                               responsibility for its crimi nal conduct.

                        iv.    Pursuan t to U.S.S.G. § 8C2.6, the appropriate multiplier range
                               associated with a culpability score of six ( 6) is 1.20 to 2.40.

                       v.      Thus, the advisory Guideline Fine Range is $118,601,069 to
                               $197,668,448. See U.S.S.G. §§ 8C2.7(a), (b); 18 U.S.C. §§
                               3571(c), (d).

       4.      Agreed Disposition

        Tue United States and SB Pharmco agree pursuant to Fed. R. Crim. P. 1 l(c)(l)(C) that
the appropriate disposition of this case is as follows, and will result in imposition of a reasonable
sentence that is sufficient, but not greater than necessary, taking into consideration of all of the
factors set forth in 18 U.S.C. §§ 3553(a) and 3572:

               a.      A criminal fine of$140,000,000 - to be paid within one week of the date
                       of sentencing.

               b.      Mandatory special assessments totaling $400 pursuant to 18 U.S.C. §
                       3013, to be imposed as follows:

               c.      Criminal Forfeiture in the amount of $10,000,000.

               d.      In light of the pending civil action, United States of America ex rel. Cheryl
                       Eckard v. GlaxoSmithKline, et al., Civil Action No. 04-10375 (D.·Mass.),
                       and the Civil Settlement Agreement between SmithK.line Beecham
                       Corporation d/b/a/ GlaxoSmithKline and the United States (which is being
                       signed contemporaneously with this Plea Agreement, and is attached
                       hereto as Exhibit B) which requires the payment of $600,000,000, plus
                       interest, the parties agree that the complication and prolongation of the
                       sentencing process that would result from an attempt to fashion a proper
                       restitution order outweighs the need to provide restitution to any non-
                       federal victims in this case given that numerous unknown individuals and
                       insurance companies purchased or reimbursed for the drug products in
                       question, and that tracing reimbursements to the various unknown
                       insurance companies and patients and determining the apportionment of
                       payment pertaining to the products at issue would be extraordinarily
                       difficult, if not impossible. See 18 U.S.C. § 3663(a)(l)(B)(ii).
                       Accordingly, the United States agrees that it will not seek a separate
                       restitution order as to SB Pharmco as part of the resolution of the
                       Information and the Parties agree that the appropriate disposition of this
                       case does not include a restitution order.

                                                  3
      Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 10 of 19




       The United States may, at its sole option, be released from its commi tments under thi s
Agreement, including, but not limi ted to, its agreement that this paragraph constitutes the
appropriate disposition of this case, if at any time between Defendant's execution of this
Agreement and sentencing, SB Pharmco:

               a.      Fails to admit a complete factual basis for the plea;

               b.      Fails to truthfully admit its conduct in the offenses of conviction;
                                                                                                    ! '
               C.      Falsely denies, or frivolously contests, relevant conduct for which SB
                       Pharmco is accountable under U.S.S.G. § lBl.3;

               d.      Gives false or misleading testimony in any proceeding relating to the
                       criminal conduct charged in this case and any relevant conduct for which
                       SB Pharmco is accountable under U.S.S.G. § lBl.3;

               e.      Engages in acts which form a basis for finding that SB Pharmco has
                       obstructed or impeded the administration of justice under U.S.S.G. §
                       3Cl.1;

               f.      Commits a crime; or

               g.      Attempts to withdraw its guilty plea.

        SB Pharmco expressly understands that it may not withdraw its plea of guilty unless the
Court rejects this Agreement under Fed. R.-Crim. P. 1 l(c)(5).

       5.      No Further Prosecution of SB Pharmco

        Pursuant to Fed. R. Crim. P. ll(c)(l)(A), the United States agrees that, other than the
charges in the attached Information, it shall not further prosecute SB Phannco for any additional
federal criminal charges or charges under the Food Drug and Cosmetic Act against Defendant
with respect to the conduct that:

       (a)     falls within the scope of the Information to which SB Phannco is pleading guilty,
               or

       (b)     was either the subject of the grand jury investigation in the District of
               Massachusetts or was known to the United States Attorney's Office for the District
               of Massachusetts or the Office of Consumer Litigation of the Department of
               Justice prior to the date of this Agreement relating to:


                                                 4
        Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 11 of 19




                (i)     the production, manufactur ing, processing, packing and/or holding of
                        dru gs at SB Pharm co's Cidra, Puerto Rico manufacturin g facility betw een
                        the years 2001 and 2005; or

                (ii)    conduct, comm uni cations and reporting regarding the Food and Drug
                        Admi nistration's oversight, regul atory inspections and actions regarding
                        the Cidra, Puerto Rico manufacturi ng facility betw een the years 2001 and
                        2005.

Th e United States does not decline crim inal prosecution of SB Pharm co for any other conduct
beyond that set forth above. Without limi tation, for the dru gs manufactur ed at Cidra, this release
expressly does not extend to any conduct relating to post-marketing studies or analyses;
marketing or promotion; or conduct, comm uni cations and/or reportin g to the FDA or physicians
                                                                                                        j
or customers regardin g the safety, efficacy, and/or recomm ended uses of the dru gs concerni ng        i   I


issues other: than man ufacturin g, processing, packing and/or holding of the dru gs at Cidra.

        This declination is expressly contin gent upon:

                a.      the gui lty plea of SB Pharm co to the Inform ation attached hereto as
                        Exhi bit A being accepted by the Court and not withdrawn or otherwi se
                        challenged;an d

                b.      SB Pharm co's perform ance of all of its obligations as set forth in thi s
                        Agreement and the attached Civil Settlement Agreement.

        If SB Pharm co's gui lty plea is not accepted by the Court or is withdrawn for any reason,
or if SB Pharm co should fail to perform any obligation un der this Agreement or the Civil
Settlement Agreement, this declination of prosecution shall be null and void.

         Th e United States expressly reserves the right to prosecute any individual , including but
not lim ited to present and form er officers, directors, employees, and agents of SB Pharm co, in
connection with the conduct encompassed by thi s plea agreement, within the scope of the grand
jury investigation, or known to the United States.

        6.     Paym ent of Mandatory Special Assessment

        SB Pharm co shall pay the mandatory special assessment to the Clerk of the Court on or
before the date of sentencing.

        7.     Waiver of Right to Appeal and to Bring Other Challenge

               a.       SB Pharmco has conferred with its attorney and understands that it has the
                        right to challenge its convictions in the United States Court of Appeals for
                        the First.Circuit ("direct appeal"). SB Pharmco also understands that it

                                                   5
      Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 12 of 19




                       may, in some circumstances, be able to challenge its convictions in a
                       future proceeding (such as, for example, in a collateral challenge pursuant
                       to 28 U.S.C. § 2255 or 28 U.S.C. § 2241). SB Pharmco waives any right it
                       has to challenge its conviction on direct appeal or in any future
                       proceeding.

               b.      SB Pharmco has conferred with its attorney and understands that
                       defendants ordinarily have a right to appeal their sentences and may
                       sometimes challenge their sentences in future proceedings. SB Pharmco
                       understands, however, that once the Court accepts this Rule 1 l(c)(l)(C)
                       plea agreement, the Court is bound by the parties' agreed-upon sentence.
                       SB Pharmco may not contest the agreed-upon sentence in an appeal or
                       challenge the sentence in a future proceeding in federal court. Similarly,
                       the Court has no authority to modify an agreed-upon sentence under 18
                       U.S.C. § 3582(c), everi if the Sentencing Guidelines are later modified in a
                       way that appears favorable to Defendant. Given that a defendant who
                       agrees to a specific sentence cannot later challenge it, and also because SB
                       Pharmco desires to obtain the benefits of this Agreement, SB Pharmco
                       agrees that it will not challenge the sentence imposed in an appeal or other
                       future proceeding. SB Pharmco also agrees that it will not seek to
                       challenge the sentence in an appeal or future proceeding even if the Court
                       rejects one or more positions advocated by any party at sentencing.

               c.      The United States agrees that it will not appeal the imposition by the Court
                       of the sentence agreed to by the parties as set out in Paragraph 4, even if
                       the Court rejects one ormore positions advocated by a party at sentencing.

       8.      Cooperation

        SB Pharmco shall cooperate completely and truthfully in any trial or other proceeding
arising out of any ongoing civil, criminal or administrative investigation of its current and former
officers, agents, employees, and customers in connection with the matters described in the
Information. SB Pharmco shall make reasonable efforts to facilitate access to, and to encourage
the cooperation of, its current and former officers, agents, and employees for interviews sought
by law enforcement agents, upon request and reasonable notice in connection with matters
described in the Information. SB Pharmco shall also take reasonable measures to encourage its
current and former officers, agents, and employees to testify truthfully and completely before any
grand jury, and at any trial or other hearing, at which they are requested to do so by any
government entity in connection with matters described in the Information.

       In addition, SB Pharmco shall furnish to law enforcement agents, upon request, all
documents and records in its possession, custody or control relating to the conduct that is within
the scope of any ongoing federal investigation, trial or other criminal proceeding in connection
with matters described in the Information, and that are not covered by the attorney-client
                                                  6
        Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 13 of 19




privilege or work product doctrine.

        Provided, however, notwithstanding any provision of this Agreement, that: (1) SB
Pharmco is not required to request of its current or former officers, agents, or employees that they
forego seeking the advice of an attorney nor that they act contrary to that advice; (2) SB Pharmco
is not required to take any action against its officers, agents, or employees for following their
attorney's advice; and (3) SB Pharmco is not required to waive any privilege or claim of work
product protection.

        9.     Probation Department Not Bound By Agreement

       The sentencing disposition agreed upon by the parties and their respective calculations
under the Sentencing Guidelines are not binding upon the United States Probation Office.

        10.    Forfeiture

       SB Pharmco will forfeit to the United States assets subject to forfeiture pursuant to 21
U.S.C. § 334 and 28 U.S.C. § 24(>1(c) as a result of its guilty plea.

        SB Pharmco admits that the value of the quantities of Paxil CR and Avandamet that were
adulterated and distributed in violation of21 U.S.C. § 331, totaled at least $10,000,000 in United
States currency. SB Pharmco acknowledges and agrees that the quantities of Paxil CR and
Avandamet which were adulterated and distributed in violationof Zl U.S.C. § 331 cannot be
located upon exercise of due diligence, or have been transferred or sold to, or deposited with, a
third party, placed beyond the jurisdiction of the Court, substantially diminished in value, or
commingled with other property which cannot be divided without difficulty. Accordingly, SB
Pharmco agrees that the United States is entitled to forfeit as "substitute assets" any other assets
of SB Pharmco up to the value of the now missing directly forfeitable assets.

        SB Pharmco agrees that, no later than one week after sentencing, it shall remit the amount
of $10,000,000 in United States currency to the United States Marshals Service pursuant to wire
instructions provided by the United States Attorney's Office. SB Pharmco and the United States
agree that this payment shall satisfy any and all forfeiture obligations that SB Pharmco may have
as a result of its guilty plea.

        Forfeiture of substitute assets shall not be deemed an alteration of SB Pharmco's sentence.
The forfeitures set forth herein shall not satisfy or offset any fine, restitution, cost of
imprisonment, or other penalty imposed upon SB Pharmco, nor shall the forfeiture be used to
offset SB Pharmco's tax liability or any other debt owed to the United States.

       SB Pharmco agrees to consent to the entry of orders of forfeiture for the $10,000,000 in
United States currency, and waives the requirements of Federal Rules of Criminal Procedure 32.2
and 43(a) regarding the notice of the forfeiture in the charging instrument, entry of a preliminary
order of forfeiture, announcement of the forfeiture at sentencing, and incorporation of the

                                                 7
      Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 14 of 19




forfeitur e in the judgm ent. SB Pharm co ackn owledges that it un derstands that the forfeitur e of
assets is part of the sentence that may be imposed in thi s case and waives any failure by the court
to advise it of thi s, pursuant to Rule l l(b)(l)(J), at the tim e the gui lty plea is accepted.

        In addition to all other waivers or releases set forth in thi s Agreement, SB Pharm co
hereby waives any an d all claim s arising from or relatin g to the forfeitur es set forth in thi s
section, including, without lim itation, any claim s arising un der the Double Jeopardy Clause of
the Fifth Am endm ent, or the Excessive Fines Clause of the Eighth Am endm ent, to the United
States Constitution, or any other provision of state or federal law.

        The United States District Court for the District of Massachusetts shall retain jurisdiction
to enforce the provisions of thi s section.

        11.    Fed. R. Crim. P. 1 l(c)(l)(C) Agreement                                                 ! I
                                                                                                       I.
                                                                                                       I


         SB Pharm co's plea wil l be tendered pursuant to Fed. R. Crim. P. 1 l(c)(l)(C). SB
Pharmco cannot withdraw its plea of guilty unless the sentencing judge rejects this Agreement or
fails to impose a sentence consistent herewith; If the sentencing judge rejects this Agreement or      i
                                                                                                       ! '
fails to impose a sentence consistent herewith, this Agreement shall be null and void at the option
of either the United States or SB Phannco, with the exception of paragraph 13 (Waiver of
Defenses) which shall remain in full effect.                                                           ! :

       SB Pharmco may seek sentencing by the District Court immediately following the Rule
11 plea hearing. The United States does not object to the Court proceeding to sentence SB
Pharmco immediately following the Rule 11 plea hearing or in 'the absence of a Presentence
Report in this case. SB Pharmco understands that the decision whether to proceed immediately
following the plea hearing with the sentencing proceeding, and to do so without a Presentence
Report, is exclusively that of the United States District Court.

       12.     Civil and Administrative Liability

       By entering into this Agreement, the Government does not compromise any civil or
administrative liability, including but not limited to any False Claims Act or tax liability, which
SB Pharmco may have incurred or may incur as a result of its conduct and its plea of guilty to the
attached Information.

        SB Pharmco's civil liability to the United States in connection with certain of the matters
under investigation by the Government is resolved in the Civil Settlement Agreement with
GlaxoSmithKline LLC, attached as Exhibit B, according to the terms set forth in that Agreement.




                                                  8
        Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 15 of 19




        13.    Waiver of Defenses

       If SB Phann. co' s gui lty plea is not accepted by the Court for whatever reason, if SB
Phann co's guilty plea is later withdrawn or otherwi se successfully challenged by SB Pharm co for
whatever reason, or if SB Pharmco breaches this Agreement, SB Pharmco hereby waives, ~d
agrees it will not interpose, any defense to any charges brought against it which it might
otherwise have under the Constitution for pre-indictment delay, any statute of limitations, or the
Speedy Trial Act, except any such defense that SB Pharmco may already have for conduct
occurring before August 27, 2002, as further described in the parties' tolling agreement dated
May 3, 2010, attached hereto as Exhibit C. This waiver is effective provided that charges are
filed within six months of the date on which such guilty plea isrejected, withdrawn, or
successfully challenged, or a breach is declared by the United States.

        14.    Breach of Agreeme~t.

         If the United States determines that SB Pharmco has failed to comply with any provision
of this Agreement, or has committed any crime following its execution of this Agreement, the
United States may, at its sole option, be released from its commitments under this Agreement in
its entirety by notifying SB Phann.co, through counsel or otherwise, in writing. The United
States may also pursue all remedies available under the law, even if it elects not to be released
from its commitments under this Agreement. SB Phannco recognizes that no such breach by it.
of an obligation under this Agreement shall give rise to grounds for withdrawal of its guilty plea.
SB Phann.co understands that should it breachany provision of this Agreement, the United States
will have the right to use against SB Pharmco before any grand jury, at any trial or hearing, or for
sentencing purposes, any statements which may be made by SB Phann.co, and any information,
materials, documents or objects which may be provided by it to the government subsequent to
this Agreement, without any limitation.

       SB Pharmco understands and agrees that this Rule J 1 (c)(1 )( C) plea agreement and its
agreed-upon criminal disposition:

               a.      are wholly dependant upon SB Phannco's timely compliance with the
                       material provisions of the attached Civil Settlement Agreement, and that

               b.      failure by SB Pharmco to comply fully with the material terms of this
                       Agreement or the attached Civil Settlement Agreement-will constitute a
                       breach of this Agreement.

        In the event SB Pharmco at any time hereafter breaches any material provision of this
Agreement, SB Pharmco understands that (1} the United States, will as of the date of that breach
be relieved of any obligations it may have in this Agreement and the attached Civil Settlement
Agreement, including but not limited to the promise not to further prosecute SB Pharmco as set
forth in this Agreement; and (2) SB Phann.co will not be relieved of its obligation to make the
payments set forth in this Agreement and the attached Civil Settlement Agreement, nor will it be

                                                 9
      Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 16 of 19




entitled to return of any monies already paid. Moreover, in the event of a breach, SB Pharmco
understands and agrees that the United States may pursue any and all charges that might
otherwise have been brought but for this Agreement, and SB Pharmco hereby waives, and agrees
it will not interpose, any defense to any charges brought against it which it might otherwise have
under the Constitution for pre-indictment delay, any statute of limitations, or the Speedy Trial
Act, except any such defense that SB Pharmco may already have for conduct occurring before
April 27, 2002.

        15.    Who Is Bound By Agreement
                                                                                                     i'

        With respect to matters set forth in Paragraph S, this Agreement is binding upon SB
Pharmco and the Office of the United States Attorney for the District of Massachusetts, the
United States Attorney's Offices for each of the other 93 judicial districts of the United States,
and the Office of Consumer Litigation of the Department of Justice. The non-prosecution
provisions in Paragraph 5 are also binding on the Criminal Division of the United States
Department of Justice, with the exception of any investigations of SB Pharmco that are or-may be
conducted in the future by the Fraud Section of the Criminal Division regarding possible
violations of the Foreign Corrupt Practices Act and related offenses in connection with the sales
and marketing of SB Pharmco's products to foreign customers, which investigations are
specifically excluded from the release in Paragraph 5. A copy of the letter to United States
Attorney Carmen M. Ortiz from the Assistant Attorney General, Criminal Division, Department
of Justice, authorizing this Agreement is attached as Exhibit D. SB Pharmco understands that
this Agreement does not bind any state or local prosecutive authorities, the Tax Division of the
U.S. Department of Justice or the InternalRevenue Service of the U.S. Department of the
Treasury.

       16.     Corporate Authorization

         SB Pharmco's acknowledgment of this Agreement and execution of this Agreement on
behalf of the corporation is attached as Exhibit E. SB Pharmco shall provide to the U.S.
Attorney and the Court a certified copy of a resolution of the governing authority of SB Pharmco
affirming that it has authority to enter into the Plea Agreement and has (I) reviewed the
Information in this case and the proposed Plea Agreement; (2) consulted with legal counsel in
connection with the matter; (3) agreed to enter into the proposed Plea Agreement; (4) agreed to
authorize SB Pharmco to plead guilty to the charges specified in the Information; and (5) agreed
to authorize the corporate officer identified below to execute the Plea Agreement and all other
documents necessary to carry out the provisions of the Plea Agreement. A copy of the resolution
is attached as Exhibit F. SB Pharmco agrees that either a duly authorized corporate officer or a
duly authorized attorney for SB Pharmco, at the discretion of the Court, shall appear on behalf of
SB Pharmco and enter the guilty plea and will also appear for the imposition of sentence;




                                                10
       Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 17 of 19




        17.    Complete Agreement

        This Agreement and the attachments hereto, together with the Civil Settlement
Agreement and attachments thereto, and the separate side letter with GlaxoSmithKline LLC and
attachments thereto, set forth the complete and only agreement between the parties relating to the
disposition of this case. No promises, representations or agreements have been made other than
those set forth in this Agreement and its attachments, and the Civil Settlement Agreement and its
attachments, and the separate side letter with GlaxoSmithKline LLC and its attachments. This
Agreement supersedes prior understandings, if any, of the parties, whether written or oral. This
Agreement can be modified or supplemented only in a written memorandum signed by the
parties or on the record in court.

       If this letter accurately reflects the Agreement between the United States and your client,
SB Pharmco, please have the authorized representative of SB Pharmco sign the Acknowledgment
of Agreement below. Please also sign below as Witness. Return the original of this letter to
Assistant U.S. Attorney Susan G. Winkler.


                                                     Very truly yours,




                                                     CARMEN M. ORTIZ                                 i   !

                                                     UNITED STATES ATTORNEY
                                                     DISTRICT OF MASSACHUSETTS



                                               By:
                                                     Susan G. Winkler




                                                     Shannon T. Kelley
                                                     Assistant U.S. Attorneys
                                                     District of Massachusetts




                                                11
Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 18 of 19




                                     TONY WE ST
                                     ASSIST AN T ATT ORNE Y GENERAL
                                     CIVIL DM SION·
                                     U.S. DEPAR TME NT OF JUSTICE


                               By:
                                     Mark L. Josephs
                                     Trial Attorney
                                     Office of Consumer Litigation
                                     U.S. Department of Justice




                                                                      i
                                                                      I   I
                                                                      l
                                                                      !

                                                                      I I




                                                                      i '




                              12
       Case 2:13-cv-04663-JS Document 317-4 Filed 10/22/19 Page 19 of 19




                         ACKNOWL EDGMENT OF AGREEME NT

        The Trustee of SB Pharmco Puerto Rico, Inc. (the "Trustee") is authorized to execute this
Plea Agreement on behalf of SB Pharmco, Puerto Rico, Inc. and to take all such actions as may
be necessary to effectuate this Plea Agreement. The Trustee has read this Plea Agreement, the
attached criminal Information, and the Civil Settlement Agreement, including all attachments, in
their entirety and has discussed them fully in consultation with SB Pharmco's attorney. The
Trustee acknowledges that these documents fully set forth SB Pharmco's agreement with the
United States. The Trustee further states that no additional promises or representations have
been made to SB Phannco by any officials of the United States in connection with the disposition
of this matter, other than those set forth in the Plea Agreement and the attached Civil Settlement
Agreement.



                                             Desmond P. Burke
                                             Trustee
                                             SBPharmco Puerto Rico, Inc.


                                                                                                     I
                                                                                                     i   I
                                                                                                     !

                                             Geoffrey E. Hobart, Esq.
                                             Matthew J. O'Connor, Esq.
                                             Covington & Burling LLP
                                             Counsel for Defendant




                                               13
